742 S.W.2d 708 (1987)
Jose Ramiro MEZA, Appellant,
v.
The STATE of Texas, Appellee.
No. 13-85-558-CR.
Court of Appeals of Texas, Corpus Christi.
September 10, 1987.
Jose Ramiro Meza, pro se.
Carlos Valdez, Co. Atty., Corpus Christi, for appellee.

OPINION
PER CURIAM.
Appellant was convicted of unlawfully carrying a handgun. The jury assessed punishment at 30 days in jail and probated this term.
Appellant gave pro se notice of appeal. There is no indication in the record that appellant is indigent. No statement of facts or briefs have been filed.
When the periods for filing the statement of facts and briefs expired, this Court, pursuant to Texas Rules of Appellate Procedure, Rule 74(l)(2), abated the appeal for the trial court to determine if appellant wished to pursue his appeal, if he was indigent, if appointed counsel was required, or if retained counsel had failed to pursue the appeal.
On January 1, 1987, the trial court sent appellant notice of the scheduled hearing on his appeal. Appellant did not respond to the notice or appear at the hearing. The trial court reset the hearing and sent the notice to appellant again, this time to two known addresses of appellant. Appellant failed to appear for this hearing.
The trial court found that appellant's failure "to leave a proper mailing address," along with his failure to appear at the hearing showed that he had abandoned his appeal.
Following the trial court's findings, this Court notified appellant that the appeal would be considered without briefs. Appellant did not respond. The records of this Court show no attempt has been made by appellant to pursue his appeal.
*709 We have reviewed the record for fundamental error and find none. The judgment of the trial court is AFFIRMED. Roblow v. State, 729 S.W.2d 358 (Tex.App.Dallas 1987, no pet.). Allen v. State, 730 S.W.2d 374 (Tex.App.Dallas 1987, no pet.).